 1
                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                                    U.S. DISTRICT COURT
 8                FOR THE WESTERN DISTRICT OF WASHINGTON
 9
       DAVID GARRET and TLJ, LLC,                     Case No. 2:19-cv-01129-BJR
10

11                      Plaintiffs,                   ORDER RE BREACH OF THE
12     v.                                             SETTLEMENT AGREEMENT

13
       MATERIA GROUP LLC, MATERIA
14     GROUP, INC., DEREK MULLER,
       ANTHONY BERGIN, WILLIAM
15
       POWELL, JOHN MOTTA and JOSEPH
16     MOTTA,

17
                        Defendants.
18

19

20          DAVID GARRET and TLJ, LLC, (Plaintiffs) entered into a Settlement Agreement with

21   Materia Group, Inc and its predecessor in interest, Materia Group, LLC. This Court entered the

22   Settlement Agreement on the record and retained jurisdiction until June 30, 2022. Materia Group,
23
     Inc. was to pay $ 30,000.00 on or before April 1, 2021. Materia Group, Inc. also was to pay
24
     $20,000.00 over a period of one year in a structured amount.
25

26
            Materia Group, Inc. failed to pay the $30,000.00 by April 1, 2021. The Settlement
 1

 2
     Agreement calls for a penalty of $200.00 for non-payment and there is an acceleration clause of

 3   all outstanding amounts.

 4
            Based on the representation of Plaintiffs’ counsel, and an absence of objection by
 5
     Defendants, this Court finds that Materia Group, Inc. is in material breach of the Settlement
 6
     Agreement and all sums are accelerated with a total amount due of $50,000.00 with a contractual
 7
     non-payment fee of $200.00.
 8

 9          Therefore, this Court enters judgment in favor of Plaintiffs, DAVID GARRET and TLJ,
10   LLC, jointly and severally, in the amount of $ 50,200.00 with interest to run from the data of the
11
     breach on April 1, 2021.
12
            Dated this 12th day of May, 2021.
13

14

15                                                        A
                                                          Barbara Jacobs Rothstein
16                                                        U.S. District Court Judge
17

18

19

20

21

22

23

24

25

26
